Petition for Writ of Mandamus Denied and Opinion filed December 5, 2002








Petition for Writ of Prohibition Denied and Opinion
filed December 5, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01160-CV
____________
 
IN RE JOHN HATTON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF PROHIBITION
 

 
O P I N I O N
On November 12, 2002, relator
filed a petition for writ of prohibition in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2002);  see also
Tex. R. App. P. 52.  Relator also filed
a motion for emergency stay.
We deny relator=s petition and motion for emergency
stay.
 
 
PER CURIAM
 
 
Petition Denied
and Opinion filed December 5, 2002.
Panel consists of
Justices Edelman, Seymore and Guzman.
Do Not Publish ‑ Tex. R. App. P. 47.3(b).